Name: Council Regulation (EEC) No 2237/88 of 19 July 1988 establishing, for the period running from 1 April 1988 to 31 March 1989, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197 / 39 COUNCIL REGULATION (EEC) No 2237/ 88 of 19 July 1988 establishing, for the period running from 1 April 1988 to 31 March 1989, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804 /68 in the milk and milk products sector difficulties ; whereas this quantity should be fixed at 443 000 tonnes for the fifth period of 12 months , HAS ADOPTED THIS REGULATION: Article 1 For the period running from 1 April 1988 to 31 March 1989 , the Community reserve provided for in Article 5c (4 ) of Regulation (EEC) No 804 / 68 is hereby fixed at 443 000 tonnes . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1109 / 88 ( 2 ), and in particular Article 5c ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 5c (4 ) of Regulation (EEC) No 804 / 68 lays down that a Community reserve shall be constituted with a view to supplementing, at the beginning of each period of 12 months , the guaranteed quantities of the Member States in which implementation of the levy system raises particular Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ') OJ No L 148 , 28 . 6 . 1968 , p . 13 . *) OJ No L 110 , 29 . 4 . 1988 , p . 27 . ') OJ No C 139 , 30 . 5 . 1988 , p . 46 .